DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed March 12, 2021, claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pisz et al.  (US 2015/0077235 A1) in view of Page et al. (US 2020/0249764 A1).
	Regarding claim 1, Pisz discloses:
a method for using a security system to conditionally grant or deny access to a protected area using image-based recognition ([0049], [0053]), the method comprising:

receiving candidate face information, including gesture information, from a first individual ([0048], [0049], [0058]; FIG. 21:  64);

receiving other information from or about a second individual in proximity of the first individual ([0049], [0080], [0088]; FIG. 21:  500),

providing the candidate face information to a first recognition processor ([0049], [0080]) and, 

in response, receiving a first recognition result indicating whether the first individual corresponds to a first enrollee of the security system ([0049], [0088]);

providing the other information from or about the second individual to a second recognition processor ([0049]), and 

in response, receiving a second recognition result indicating an access risk metric ([0080], [0088]); and

conditionally granting or denying access to the protected area based on the first and second recognition results ([0060]).

	Pisz does not disclose a neural network-based recognition processor.

	Page, addressing the same problem of how to perform facial recognition, teaches a system and method for facial and gesture recognition ([0005]), comprising a processor configured to execute a neural network to perform facial recognition ([0014], [0016]; FIG. 3:  24), wherein the neural network has multiple different layers stacked together that detect complex combinations of features to form a meaningful representation of faces needed to handle the individual special tasks of facial recognition ([0017], [0018]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Page with the method of Pisz because that would have enabled the method to employ multiple different layers stacked together that detect complex combinations of features to form a meaningful representation of faces needed to handle the individual special tasks of facial recognition.
Regarding claim 2, Pisz discloses that the first and second neural network-based recognition processors are the same neural network-based processor.  ([0044]; FIG. 2:  52)
Regarding claim 3, Pisz discloses that the receiving other information from or about the second individual includes receiving face information from the second individual.  ([0049], [0080], [0088])

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pisz and Page further in view of Metev et al. (US 2021/0201391 A1).
Regarding claim 4, the above combination does not disclose that the receiving other information from or about the second individual includes:
receiving information about an object associated with or appurtenant to the second individual, and 

wherein the method further comprises determining whether the object belongs to a prohibited class of objects, using the second neural network-based recognition processor.

	Metev, addressing the same problem of how process information in an image, teaches a computer-implemented method for monitoring and protecting a rental property ([0004]), wherein a video processing system analyzes an image including a person to identify prohibited objects ([0062]) for the benefit of issuing an alert about the prohibited item ([0062]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Metev with the method of the above combination because that would have enabled the method to issue an alert about the prohibited item.

		
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pisz and Page further in view of Verplaetse et al. (US 2001/0047488 a1).
	Regarding claim 5, Pisz discloses the entry of a gesture passcode.  ([0058])
The above combination does not disclose that following the receiving the first and second recognition results, prompting the first individual for a passcode after a specified time delay, receiving the passcode from the first individual, and wherein the conditionally granting or denying access to the protected area is based on the first and second recognition results and on the passcode.
	Verplaetse, addressing the same problem of how to enter a passcode, teaches a motion password control system that utilizes a different kind of "password" to prevent unauthorized uses and theft of electronic devices ([0006]), wherein after the system prompts the user to enter a motion password, there is a time delay of several seconds ([0048]) for the benefit of allowing the user to select an orientation or position and then have a reasonable delay for performing the password ([0048]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Verplaetse with the method of the above combination because that would have enabled the method to allowing the user to select an orientation or position and then have a reasonable delay for performing the password.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pisz and Page further in view of Edwards et al. (US 2021/0350346 A1).
	Regarding claim 6, Pisz discloses granting or denying access to the protected area is based on the first and second recognition results.  (See the citations for the rejection of claim 1.)
	The above combination does not disclose receiving an acoustic signature from the first individual, and wherein the conditionally granting or denying access to the protected area is based on the first and second recognition results and on the acoustic signature.
	Edwards, addressing the same problem of how to control access, teaches methods, apparatuses, media, and/or systems for providing access to secure services ([0005]), comprising granting or denying access based on a combination of facial recognition results and an acoustic signature ([0049], [0050], [0065]) for the benefit of employing the Euclidean length of data vectors to determine whether facial and acoustic inputs match previously stored data ([0049], [0050]). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Edwards with the method of the above combination because that would have enabled the method to employ the Euclidean length of data vectors to determine whether facial and acoustic inputs match previously stored data ([0049], [0050]).

8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pisz and Page further in view of Edwards.
Regarding claim 8, Pisz discloses:

a security system ([0058]) comprising:

an image receiver device ([0048]; FIG. 2:  38);

a microphone ([0046]; FIG. 2:  60);

a local or remote recognition processor configured to receive image information from the image receiver device ([0044]; FIG. 2:  52 );

an access-control signal port ([0045]; FIG. 2:  56), and

a processor circuit configured to execute instructions that configure the processor circuit to ([0044], [0045]; FIG. 2:  52, 54):

provide candidate face information from a first individual, received using the image receiver device, to the recognition processor ([0048], [0049], [0058]; FIG. 21:  64); 

receive a first recognition result, about the candidate face information, from the recognition processor ([0049], [0088]);

provide other information from or about a second individual to the  recognition processor ([0080], [0088]; FIG. 21:  500); 

receive a second recognition result, about the other information from or about the second individual, from the recognition processor ([0080]); 

generate an access control signal based on the first and second recognition results ([0060]); and 

provide the access control signal using the access-control signal port ([0060]).

	Pisz does not disclose:

a local or remote neural network-based recognition processor;

generate an access control signal based on acoustic information received using the microphone; and 

the access control signal is configured to control a barrier to grant or deny access to a protected area. 

Page, addressing the same problem of how to perform facial recognition, teaches a system and method for facial and gesture recognition ([0005]), comprising a processor configured to execute a neural network to perform facial recognition ([0014], [0016]; FIG. 3:  24), wherein the neural network has multiple different layers stacked together that detect complex combinations of features to form a meaningful representation of faces needed to handle the individual special tasks of facial recognition ([0017], [0018]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Page with the system of Pisz because that would have enabled the system to employ multiple different layers stacked together that detect complex combinations of features to form a meaningful representation of faces needed to handle the individual special tasks of facial recognition.
Page further teaches that the access control signal is configured to control a barrier to grant or deny access to a protected area ([0031]) for the benefit of providing access to a protected area to only a person who has satisfied facial and gesture recognition requirements.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Page with the system of the above combination because that would have enabled the system to provide access to a protected area to only a person who has satisfied facial and gesture recognition requirements.
The above combination does not disclose:
generate an access control signal based on acoustic information received using the microphone.

Edwards, addressing the same problem of how to control access, teaches methods, apparatuses, media, and/or systems for providing access to secure services ([0005]), comprising granting or denying access based on a combination of facial recognition results and an acoustic signature ([0049], [0050], [0065]) for the benefit of employing the Euclidean length of data vectors to determine whether facial and acoustic inputs match previously stored data ([0049], [0050]). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Edwards with the method of the above combination because that would have enabled the method to employ the Euclidean length of data vectors to determine whether facial and acoustic inputs match previously stored data ([0049], [0050]).
	Regarding claim 9, Pisz discloses that the instructions to configure the processor circuit to provide other information from or about the second individual to the neural network-based recognition processor include instructions to configure the processor circuit to provide face information from the second individual to the neural network-based recognition processor, wherein the face information from the second individual is received using the image receiver device.  ([0049], [0088])

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pisz, Page, and Edwards further in view of Joshy (US 2022/0129577 A1).
	Regarding claim 10, the above combination does not disclose discloses an alphanumeric input device; wherein the processor circuit is configured to execute instructions that further configure the processor circuit to generate the access control signal based on the first and second recognition results and based on a passcode received using the alphanumeric input device.
	Joshy, addressing the same problem of how to restrict access, teaches a system for restricting access to user-related secure data, wherein an authentication system is activated by a combination of a user-provided password or PIN via a keypad or keyboard into a text entry box and biometric security scans including facial recognition ([0100]) for the benefit that an imposter cannot obtain access by inputting the password.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Joshy with the system of the above combination because that would have enabled the system to prevent an imposter from obtaining access by inputting the password. 

10.	Claims 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pisz and Page further in view of Joshy.
	Regarding claim 11, Pisz discloses:
a method for using a security system to conditionally grant or deny access to a protected area using image-based recognition ([0049], [0053]), the method comprising:

receiving candidate face information including gesture information from a first individual ([0048], [0049], [0058]; FIG. 21:  64) and 

receiving other facial information from a second individual ([0049], [0080], [0088]; FIG. 21:  500); 

providing the candidate face information to a recognition processor ([0049], [0080]) and,

in response, receiving a first recognition result indicating whether the first individual corresponds to a first enrollee of the security system ([0049], [0088]), and 

receiving a second recognition result indicating whether the second individual corresponds to a second enrollee of the security system ([0080], [0088]);

receiving a passcode from the first individual ([0058]).

	Pisz does not disclose:

		a neural network-based recognition processor

conditionally granting or denying access to a secured area based on the passcode and the first and second recognition results.


Page, addressing the same problem of how to perform facial recognition, teaches a system and method for facial and gesture recognition ([0005]), comprising a processor configured to execute a neural network to perform facial recognition ([0014], [0016]; FIG. 3:  24), wherein the neural network has multiple different layers stacked together that detect complex combinations of features to form a meaningful representation of faces needed to handle the individual special tasks of facial recognition ([0017], [0018]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Page with the method of Pisz because that would have enabled the method to employ multiple different layers stacked together that detect complex combinations of features to form a meaningful representation of faces needed to handle the individual special tasks of facial recognition.
The above combination does not disclose:
conditionally granting or denying access to a secured area based on the passcode and the first and second recognition results.

Joshy, addressing the same problem of how to restrict access, teaches a system for restricting access to user-related secure data, wherein an authentication system is activated by a combination of a user-provided password or PIN via a keypad or keyboard into a text entry box and biometric security scans including facial recognition ([0100]) for the benefit that an imposter cannot obtain access by inputting the password.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Joshy with the system of the above combination because that would have enabled the system to prevent an imposter from obtaining access by inputting the password. 

Regarding claim 12, the above combination does not disclose determining an access level based on the passcode; wherein conditionally granting or denying access to the protected area includes using the determined access level, and wherein determining the access level is based on the passcode and based on at least one of the first and second recognition results.
Joshy, addressing the same problem of how to restrict access, teaches a system for restricting access to user-related secure data, wherein an authentication system is activated by a combination of a user-provided password or PIN via a keypad or keyboard into a text entry box and biometric security scans including facial recognition ([0100]) for the benefit that an imposter cannot obtain access by inputting the password.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Joshy with the system of the above combination because that would have enabled the system to prevent an imposter from obtaining access by inputting the password. 
	Regarding claim 20, Pisz discloses:
applying a first security policy for the security system when the second recognition result indicates the second individual corresponds to the second enrollee ([0080]), and

applying a different second security policy for the security system when the second recognition result indicates the second individual does not correspond to the second enrollee ([0080], [0088], [0089]),

wherein the security system is configured to accept different passcodes depending on a security policy applied by the security system ([0058], [0080], [0088], [0089]).




11.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pisz, Page, and Joshy further in view of Neill et al. (US 2021/0209877 A1).
	Regarding claim 13, the above combination does not disclose determining the received passcode indicates a duress code; generating a silent alert to indicate a security breach; and granting access to the protected area.
	Neill, addressing the same problem of how to detect duress, teaches an access control system that includes an alarm device configured to output an alarm based on an indication of duress from the processor ([0004]), comprising determining the received passcode indicates a duress code ([0038]); generating a silent alert to indicate a security breach ([0039]); and granting access to the protected area ([0026], [0070], [0071]) for the benefit of allowing access after determining that  tailgating that is occurring should be permitted ([0059]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Neill with the method of the above combination because that would have enabled the method to allow access after determining that tailgating that is occurring should be permitted.
	Regarding claim 14, the above combination teaches determining the received passcode indicates a duress code (see the citations for the rejection of claim 13); generating an alert to indicate a security breach (see the citations for the rejection of claim 13).
The above combination does not disclose denying access to the protected area.
Neill, addressing the same problem of how to detect duress, teaches an access control system that includes an alarm device configured to output an alarm based on an indication of duress from the processor ([0004]), comprising determining the received passcode indicates a duress code ([0038]); generating a silent alert to indicate a security breach ([0039]); and denying access to the protected area ([0026]) for the benefit of denying access to an unauthorized person who is attempting to gain access by tailgating an authorized person ([0061]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Neill with the method of the above combination because that would have enabled the method to deny access to an unauthorized person who is attempting to gain access by tailgating an authorized person.

12.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pisz, Page, and Joshy further in view of Chandraker et al. (US 2018/0047272 A1).
	Regarding claim 15, Pisz discloses:
receiving first images from a camera in the security system, the camera configured to monitor an access point to the protected area ([0048]; FIG. 8:  64); and

identifying a candidate object in the first images ([0049], [0080]);

wherein receiving the candidate face information includes identifying the candidate face information in the first images from the camera ([0049], [0080]).

The above combination does not disclose:

conditionally granting or denying access to the protected area includes using information about a class of the candidate object.

	Chandraker, addressing the same problem of how to restrict access, teaches a method for baby detection ([0005]), wherein the method detects a dangerous or prohibited item, and closes a gate to block access ([0069], [0070], [0082]) for the benefit of detaining an involved individual until the proper authorities can intervene ([0069], [0070]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Chandraker with the method of the above combination because that would have enabled the method to detain an involved individual until the proper authorities can intervene.
	Regarding claim 16, Page further teaches that identifying the candidate object includes using a neural network-based classifier to provide information about the class of the candidate object.  ([0018]; See the citations for the rejection of claim 11.)
	Regarding claim 17, Chandraker further teaches:
wherein identifying the candidate object includes classifying the candidate object as belonging to a forbidden class or a permitted class ([0069], [0070], [0082]); and

the method including:  denying access to the protected area when the candidate object belongs to the forbidden class ([0069], [0070]).



13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pisz, Page, and Joshy further in view of Edwards.
	Regarding claim 18, the above combination does not disclose that the neural network-based recognition processor is configured to apply machine learning to analyze the candidate face information and provide the first or second recognition result.
	Edwards, addressing the same problem of how to analyze face information, teaches methods, apparatuses, media, and/or systems for providing access to secure services ([0005]), wherein a neural network-based recognition processor is configured to apply machine learning to analyze the candidate face information and provide the first or second recognition result ([0057]) for the benefit of training the machine-learning model to generate better predictions ([0057]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Edwards with the method of the above combination because that would have enabled the method to train the machine-learning model to generate better predictions ([0057]).

Allowable Subject Matter
14.	Claim 7 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689